DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claims 1 and 2 are no longer interpreted as invoking 35 U.S.C. § 112(f) due to Applicant’s amendments.
	Claim 7 continues to be interpreted as invoking 35 U.S.C. § 112(f).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel M. Gotkin (Reg. No. 66,316).

The application has been amended as follows: 


In the Title:




















In the Claims:
	Claims 1, 2, 6 & 7 have been amended as follows:

1. (Currently Amended) An information processing device comprising:    
a processor programmed to: 
acquire operation history information, the operation history information being acquired from at least one of a workflow server via an application programming interface, a repository owned by an external database system and an external file system, the operation history information being acquired upon receipt, from a user, of a command and predetermined acquisition information; 
convert at least one piece of the acquired operation history information into a unified format; 
check whether the unified format operation history information is in a predetermined language, the predetermined language having a uniform sentence structure, and, when the unified format operation history information is not in the predetermined language, translating the unified format operation history information into the predetermined language; 
determine whether or not to use a learning model to change the syntax of the unified format operation history information in the predetermined language, 
wherein when it is determined to use the learning model, the at least one piece of unified format operation history information is changed using the learning model, the learning model trained on input data including new syntax and on output data referring to the new syntax in a supervised process to produce converted operation history information, the output data prepared by an administrator, and 
wherein when it is determined not to use the learning model, the determining includes further determining whether syntax conversion is necessary and, [[if]] when it is determined that the syntax conversion is necessary, convert the syntax of the at least one piece of operation history information using a predetermined syntax rule to produce the converted operation history information; and 
arrange and integrate the converted operation history information


acquire user information conversion information in which representations of user information included in the acquired operation history information are associated with representations of user information used in the unified format operation history information 
convert, with reference to the user information conversion information, the representation of the user information included in each acquired operation history information into the representation of the user information used in the unified format operation history information 

6. (Currently Amended) A non-transitory computer readable recording medium storing a program that causes a computer to execute information processing, the information processing comprising: 
acquiring operation history information, the operation history information being acquired from at least one of a workflow server via an application programming interface, a repository owned by an external database system and an external file system, the operation history information being acquired upon receipt, from a user, of a command and predetermined acquisition information; 
converting at least one piece of the acquired operation history information into a unified format; 
checking whether the unified format operation history information is in a predetermined language, the predetermined language having a uniform sentence structure, and, when the unified format operation history information is not in the predetermined language, translating the unified format operation history information into the predetermined language; 
determining whether or not to use a learning model to change the syntax of the unified format operation history information in the predetermined language, 
wherein when it is determined to use the learning model, the at least one piece of unified format operation history information is changed using the learning model, the learning model trained on input data including new syntax and on output data referring to the new syntax in a supervised process to produce converted operation history information, the output data prepared by an administrator, and 
wherein when it is determined not to use the learning model, the determining includes further determining whether syntax conversion is necessary and, [[if]] when it is determined that the syntax conversion is necessary, convert the syntax of the at least one piece of operation history information using a predetermined syntax rule to produce the converted operation history information; and 
arranging and integrating the converted operation history information

7. (Currently Amended) An information processing device comprising:    

converting means for converting at least one piece of the acquired operation history information into a unified format; 
checking means for checking whether the unified format operation history information is in a predetermined language, the predetermined language having a uniform sentence structure, and, when the unified format operation history information is not in the predetermined language, translating the unified format operation history information into the predetermined language; 
determining means for determining whether or not to use a learning model to change the syntax of the unified format operation history information in the predetermined language, 
wherein when it is determined to use the learning model, the at least one piece of unified format operation history information is changed using the learning model, the learning model trained on input data including new syntax and on output data referring to the new syntax in a supervised process to produce converted operation history information, the output data prepared by an administrator, and 
when it is determined that the syntax conversion is necessary, convert the syntax of the at least one piece of operation history information using a predetermined syntax rule to produce the converted operation history information; and 
arranging and integrating means for arranging and integrating the converted operation history information



Allowable Subject Matter
	Claims 1, 2, 6, and 7 are allowed.  These claims are renumbered on allowance as claims 1-4.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art before the effective filing date of the claimed invention, the combination of limitations recited in independent claims 1, 6, & 7.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Scott A. Waldron/Primary Examiner, Art Unit 2152